Morris, J.
The respondent moves to strike the statement of facts and to1 affirm the judgment of the lower court. The record shows the entry of judgment on November 6, 1913, the filing of a motion for new trial on November 15, and the denial of the same on November 22. On January 23, 1914, appellant filed his proposed statement of facts, and on the 14th day of February, 1914, the same was certified by the trial judge. It needs but a glance at these dates to show that respondent’s motion is well taken. The record does not show any extension of time for filing this proposed statement of facts, although respondent, in his brief in support of the motion, states that, on the 7th day of January, 1914, appellant obtained an ex parte order extending the time for filing the proposed statement. The obtaining of this ex parte'order places appellant in no better position than if he had filed his proposed statement of facts without such an order, since, under our statute, an order extending the time for filing the statement of facts obtained ex parte is clearly void. Michaelson v. Overmeyer, 77 Wash. 110, 137 Pac. 332.
*344Upon the authority of the above case and those therein cited, respondent’s motion must be, and the same is, granted; and since, without the statement of facts, the appeal presents no questions which can be passed upon by the court, it follows that the judgment of the lower court must be, and the same is, affirmed.
Crow, C. J., Chadwick, Parker, and Gose, JJ., concur.